.\ -. n _ >;?,7£,<>~€>)

Jared Lloyd Shanklin 31202034
Stringfellow Unit A4-21

1200 FM 655
Rosharon, Texas 77583
January 12,2015

Clerk,Abel Acosta
Supreme Court Bldg.
201 W. 14th St.Rm.106
P.O. Box 12308
Austin, Texas 78711-2308
Dear Clerk Acosta,

Please find enclosed a copy of Applicant's Objections To State's
'Findinqs of Facts and Conclusions of Law, and Order.

Will you please file these into the court promptly,under the
same cover for consideration.

Also, please notify me of this filing, by stamp-dated and file-
marked copy and return of ths cover letter to me at the address

above.

Thank you for your time and assistance in this matter.

Sincerely,

Jared Lloyd Shanklin
#1202034

RECE|VED IN y
couR'r oF.,chMlNAL APPEA'-Ls

FEB 11 2015

" Abel Acosta, C|erk

 

\

CAUSE NO: 941654-A
lEX PARTE

JARED LlOYD SHANKLIN
Applicant. . IN THE COURT OF CRIMINAL

APPEALS, AUSTIN TEXAS
AP§LICANT'S OBJECTIONS TO
STATE'S PROPOSED FINDINGS OF FACTS/
AND CONCLUSIONS OF LAW,AND ORDER

Comes now, Jared Lloyd Shanklin,#1202034,pro se applicant/
in the above numbered cause, having been Served with the State's
Proposed Findings of' Facts and Conclusions of Law, And Order,
now OBJECTS-to the findings pursuant to Tex. Code of Crim. Proc.
Ann. art. ll.O7 §3, and presents the following:

l I.

'Applicant has no objections to point(l.)in the State's Eindings
and agrees that reversal was on punishment¢ in which he recieved
Thirty years.;(See State's Original Answer @ p.l-2)

However, Applicant OBJECTS to the following portions of the
Findings of Facts:
#6,( because while the appellate court found that trial counsel's
failure failure to seek the instruction on manslaughter, 'such
failure was in fact~ so outrageous that no competent attorney
would NOT have engaged in such trial strategy.

Shanklin argued in his' ll;O7, that because his trial counsel
failed to give an explantion of why'he chose not to request
a lesser offense instruction in his affidavit at the new trial
hearing, and that the State was not at liberty to fabricate
a tactical reason for his trial counsel\s failure. (See Shanklin's

MEMORANDUM OF LAW - MOL hereafter MOL p.4-6)

Shanklin relied on BIAGAS V STATE,l77'SW 3d 161-170-71 (Tex.App.-

Houston [1St Dist] 2005), and MoRE v JoHNsoN, 194 F3d 586,604
(Sth Cir.1999), further Shanklin's counsel stated in his affi-
davit that his failure was not the result of any reasoned trial
strategy. (SHANKLIN,19O SW 3d 160)

Point is the State's application of STRICKLAND standard is
unreasonable and in direct opposition of Federal Court findings
which does not_allow the court to make up a strategy for counsel/
especially when counsel has; stated. that he made no reasoned
choice in strategy, as here. See MOORE V JOHNSON,lQ4 F3d 586,004
(5th Cir.l999)

Eurthermore, Shanklin argued his counsel's failure to seek
mitigating evidence on the issue of Defense of A Third §arty
(MOL @ p.2), which the state failed to address, has not been found
on the facts. Thus an evidentiary hearing is needed.

Shanklin OBJECTS to all of the findings of facts made by the
State in that they were found of the appellate court based on
the application' of another writ, in which the substance of his
claims were different from those argued in the previous appli-

cation. Shanklin argued, as stated, His counsel's failure to

seek lesser instruction of manslaughter and to present mitigating
evidence on¢ Defense of Third Party:(B) Failed to Call Eyewit-
nesses to Incident;(C) Failed to hire Expert to Present Mitigating
Evidence (WILLIS' STROKE);(Za) Failure ` to Raise lneffective
Assistance of Trail Counsel for failing to raise_claims mentioned

above. Shanklin also argued Abuse of Discretion (MOL p.21).

none of Shanklin's claims have been addressed.

The State does not argje' that Shanklin's claims are barred
as a jsecond and successive writ, but that Shanklin is barred
from raising the same claims in a second writ (State's Conclusion
of law @ 1).

As stated Shanklin presents newsarguments which'the state has
not addr€SS@d.(S€e MOL) An Evidentiary Hearing is needed, that
findings of facts can be made .upon Shanklin's new arguments
stated inhis memorandum and application.

Shanklin Objects to all of the state's conclusions of law be-
cause by the State's own admission Shanklin's counsel was found
ineffective for his failure _to request an instruction on man-
slaughter, and was found ineffective on his failure to elicit
vtestimony regarding lack of intent to kill.(State's Eindings @ 3)
Shanklin Objects to #7/ because by State's own admission it
stated that appellate counsel should have raised the claim on
direct appeal.(See Conlusions of Law @ l ; 9)

Shanklin objects to #5/ as none of his claims are conclusionary_

4because if' the evidence would not have been sufficient to su-
stain a finding of guilt, aguittal would have been in order.

Shanklin Objects to #6} in that the appellate court did in
fact find, by a preponderance of the evidence that counsel was
objectively deficient' in his representation, and that counsel.
was ineffective during the punishment phase of trial.

Such findings are contrary to the evidence and are unreasonable

determinations of facts, in light of the evidence.

'Shanklin objects to #8, in that his claim of sufficiency of

v
l

the. evidence 'clearly would `have been a better_claim to raise/
or in the alternative, equally .as persuasive as the claim of
counsel's failure to seek an insatruction on manslaughter.

Shanklin objects to #9, in that a miscarriage of justice would
occur because Shanklin argued under the plain-error standard
Of review .UNI’I‘ED STATES` V RODRIGUEZ/‘l§ F3d 408/415 (Sth Cir.
1994)*

Shanklin objects to #lO conclusion of law, as in all things
_the state court's findings of facts and conclusions of law are
both unreasonable determinations of the facts and unreasonable

applications of clearly established federal laws.LINDH V MURRAY/

521 US 320/336,117 S.Ct.2059¢138 L.Ed.Zd 481 (1997)

Accordingly, it is recommended to the Texas Court of Criminal
Appeals, that Shanklin's objections be considered and that an
EvIDsNTiARY HEARING be held to determine whether affidavit filed
in support of' Shanklin's claim of counsel's failure to call
eyewitness,Ms. Lilly (See EXHIBIT-A) would have made a difference
in the outcome of_trial. (SEE MOL.p.6-8) 1

Respectfully Submittedf

%RED LLOYD SHANKLIN #1202034
Stringfellow Unit

1200 FM 655

Rosharon, Texas 77583

I} Jared 'Lloyd' Shanklin, do declare and state that a copy of
the foregoing Applicant's Objections To State's Proposed Finding
of Facts and Conclusions of law, and Order was mailed to the
State's Attorney at 1201 Franklin St., Suite 600, Houston, Texas

77002, an this the /9~, day of U'»